Citation Nr: 1757113	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-58 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

 Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veterans of Foreign Wars of the United States Representative


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In October 2017, the Veteran's representative testified at a hearing before the undersigned Veterans Law Judge. While the Veteran was not present, good cause was found by the undersigned to received testimony from his representative. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran has provided competent and credible statements that he experienced hearing loss in service and that he has continued to experience hearing loss since discharge from service. 

2. The competent medical opinion evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304 (2017). Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service. 38 C.F.R. §§ 3.307, 3.309 (2017). Sensorineural hearing loss is a chronic disease with a presumptive period of one year. 38 C.F.R. §§ 3.307, 3.309 (2017).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The Veteran's hearing loss is shown by VA examination to meet the criteria to be considered a disability for VA purposes.

A June 2015 VA examination report shows that the Veteran had service enlistment and separation examinations that evaluated his hearing by utilizing a whisper test. The examiner noted that the whisper test was not a valid hearing evaluation as it is not sufficiently specific evidence of either normal or impaired hearing. The examiner noted that the Veteran was a Sentry Dog Handler during service and conducted heavy weapons training with noise exposure from small arms fire, mortars, diesel vehicles, and machine guns. The examiner noted that there was a moderate probability of hazardous noise exposure associated with his military occupational specialty. The examiner stated, however, that the Veteran's largest noise exposure was during his 40 years of post-service employment at a plywood mill. The examiner stated that the Veteran's claims file was silent on the issue of hearing loss and remarked that although the Veteran had a hearing loss disability, there was no evidence to support a finding that it was incurred in or aggravated during active service and therefore it was less likely than not that hearing loss was incurred in or due to active service. 

The Veteran has reported that he had hearing loss in service, which continued to the present and has worsened since service. The Board finds that assertion credible. The Board also finds that the VA examination was speculative in nature and thus warrants little or no evidentiary weight. The June 2015 VA examination stated that hearing was within normal limits during service, but noted that the hearing test used to make that finding was not a valid measurement. Therefore, the Board finds that opinion of little evidentiary weight. 

The Veteran has provided competent and credible testimony that he experienced hearing loss in service and that he has continued to experience hearing loss since discharge from service. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


